 Case 2:19-cv-07765-DMG-JEM Document 49 Filed 08/18/20 Page 1 of 1 Page ID #:934

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-07765-DMG (JEMx)                                          Date   August 18, 2020
 Title             Helen Vanvakaris v. Fashion Forms, Inc., et al.



Present: The Honorable           John E. McDermott, United States Magistrate Judge
                        S. Lorenzo
                        Deputy Clerk                                       Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:


 Proceedings:                 (IN CHAMBERS) ORDER RE PLAINTIFF HELEN
                              VANVAKARIS’ MOTION TO COMPEL DEFENDANT’S
                              FURTHER RESPONSES TO PLAINTIFF’S
                              INTERROGATORIES, SET ONE AND MOTION TO
                              COMPEL DEFENDANT’S FURTHER RESPONSES TO
                              PLAINTIFF’S REQUESTS FOR PRODUCTION OF
                              DOCUMENTS, SET ONE (Docket Nos. 33, 34, 35, 36, 45, 47
                              and 48)

       The Court has read the parties’ August 17, 2020 Joint Status Report regarding
Plaintiff Helen Vanvakaris’ Motions to Compel. (Dkt. 48.) It appears that Defendant
Fashion Forms did serve supplemental responses and produce documents on July 30,
2020 in accordance with this Court’s Orders of June 30, 2020. (Dkt. 45, 47.) The parties
shall meet and confer on the sufficiency of Defendant’s supplemental responses and
production of documents, and file a Second Joint Status Report by August 31, 2020. The
Court admonishes both parties to comply with the mandate in Local Rule 37-1 to meet
and confer to eliminate or reduce the number of disputes.

       Defendant raises the issue of deposition location. The parties are advised that,
because of the coronavirus pandemic, the Court will not require in person depositions.
Parties have done depositions by telephone and video-conference for many years.
cc:      Parties
                                                                                                   :

                                                       Initials of Deputy Clerk                  slo




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
